
	
		111th CONGRESS
		1st Session
		S. 1358
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize the Director of the United
		  States Patent and Trademark Office to use funds made available under the
		  Trademark Act of 1946 for patent operations in order to avoid furloughs and
		  reductions-in-force.
	
	
		1.Authority of PTO Director to use trademark
			 fund
			(a)AuthorityThe Director of the United States Patent
			 and Trademark Office may use funds made available under section 31 of the
			 Trademark Act of 1946 (15 U.S.C. 1113) to support the processing of patents and
			 other activities, services, and materials relating to patents, notwithstanding
			 section 42(c) of title 35, United States Code, if—
				(1)the Director certifies to Congress that the
			 use of such funds is reasonably necessary to avoid furloughs or a
			 reduction-in-force in the Patent and Trademark Office, or both; and
				(2)funds so used are repaid to trademark
			 operations not later than September 30, 2011.
				(b)Expiration of authorityThe authority under subsection (a) shall
			 terminate on June 30, 2010.
			(c)DefinitionsIn this section:
				(1)DirectorThe terms Director of the United
			 States Patent and Trademark Office and Director mean the
			 Under Secretary of Commerce for Intellectual Property and Director of the
			 United States Patent and Trademark Office.
				(2)Trademark Act of 1946The term Trademark Act of 1946
			 means the Act entitled An Act to provide for the registration and
			 protection of trademarks used in commerce, to carry out the provisions of
			 certain international conventions, and for other purposes, approved
			 July 5, 1946 (15 U.S.C. 1051 et seq.).
				
	
		
			Passed the Senate
			 June 25, 2009.
			
			Secretary
		
	
	
	
